Citation Nr: 0407253	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left neck, claimed as the result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1991, including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the RO.

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  


REMAND

The veteran is seeking service connection for squamous cell 
carcinoma of the left neck, claimed as the result of exposure 
to herbicides.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied.  These diseases include, 
respiratory cancers (cancers of the lung bronchus, larynx, or 
trachea).  38 C.F.R. § 3.309(e) (2003).

Respiratory cancers must have become manifest to a degree of 
10 percent or more within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).

After carefully reviewing the claims file, the Board has 
determined that in order to fully consider the veteran's 
claims, additional development is required in this case. 

The Board notes that in a December 2001 private medical 
examination, the veteran was diagnosed with squamous cell 
carcinoma of unknown primary to the left neck.  The examiner 
discussed that the issue of unknown primary head and neck 
versus squamous cell carcinoma of the left lung.  The 
examiner noted that the veteran may have a head and neck 
primary, but after reviewing a chest CT, could not exclude 
squamous cell carcinoma of the left lung.  The veteran was 
referred to another private medical facility for a PET scan 
to define the status of the lesion of the left lung and the 
mediastinal lymph nodes.  

A December 2001 private medical facility radiology report 
showed that the left aspect of the larynx, on CT, was 
suspicious for a primary malignancy.  The examiner believed 
an endoscopy might be useful to further evaluate the 
veteran's condition.  Additionally, the examiner noted that 
the right lung was thought to be suspicious for malignancy.  

A February 2002 VA medical record showed an impression of a 
9mm speculated left lower lobe density that may have 
represented scarring, however, the examiner could not exclude 
primary lung carcinoma.  

The above reports do not clearly document whether any cancer 
was located in the veteran's bronchus, larynx, lung or 
trachea, each of which is listed as a presumptive disease in 
38 C.F.R. § 3.309.  The Board further notes that additional 
medical records pertaining to the veteran's cancer probably 
exist which have not been obtained and associated with the 
claims file.  Such records may provide further information 
about the precise nature of the veteran's cancer, as well as 
evidence of when the cancer first manifested. 

Accordingly, this case is remanded for the following actions:

1.	The RO should ask the veteran to provide 
a list of the names and addresses of any 
additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for problems related to 
cancer.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.	The RO should arrange for the veteran to 
undergo a VA examination with an 
appropriate specialist. All necessary 
tests and studies should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The specialist should 
determine and clearly state the primary 
site of the squamous cell carcinoma in 
particular, and whether it originated in 
an area that is considered part of the 
respiratory system (i.e., the bronchus, 
larynx, lung or trachea).  In providing 
these opinions, the physician should 
indicate whether the veteran's cancer at 
the primary site is at least as likely as 
not related to herbicide exposure (Agent 
Orange) in Vietnam.  Additionally, the 
physician should indicate whether the 
cancer of the primary site is at least as 
likely as not due to any other incident 
in service, including service in 
Southwest Asia during the Gulf War.  If 
the physician is unable to provide the 
requested opinion, the report should so 
state.  Any opinion offered should 
include a complete rationale.  

3.	The RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran and his 
representative should be afforded time in 
which to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




